BIRCH, J.
The ninth section of the “act for the better security of Mechanics and others erecting buildings, or furnishing materials for the same, in the city and county of St. Louis,” is as follows : “All actions under this act shall he commenced within ninety days after filing the lien, and prosecuted, without unnecessary delay, to final judgment.” This act was approved, on the 24th February, 1843, and is substantially re-enacted by the 22nd section of the “Act concerning the Revised Statutes” approved on the 27th of March, 1845, in these words : “All acts and parts of acts specially applicable to the city or county of St. Louis, and in force at the commencement of the present session of the General Assembly, and not repealed or modified by some act of the present session, specially applicable to said county or city, shall bo, and the same are hereby continued in force.”
Not perceiving wherein the 9th section of the act-of 1848 has been changed or modified by any subsequent enactment of the Legislature, it must be held to furnish the law of this caso. We conclude, therefore, that the 5th plea of the defendant was good in bar of the plaintiffs’ action ; and as this substantially disposes of the case, the judgment of the Circuit Court is affirmed.(a)

(a) But see Viti v. Dixon, 12 Mo. R. 479.